Case 5:20-cv-01106 Document1 Filed 09/17/20 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

HECTOR HERNANDEZ ESTREMERA §
MARISOL LEAL LOPEZ, AND
KATHLEEN AUDIFFRED

VS. CIVIL NO. 5:20-cv-01106

AON)

MICHAEL LYNN BRIGHT, Individually §
And d/b/a MLB TRUCKING OF IDAHO §
And SHANNON RANEE CAROTHERS,§
Individually and d/b/a §
CAROTHERS TRUCKING §

DEFENDANT, SHANNON RANEE CAROTHERS, Individually and d/b/a CAROTHERS
TRUCKING’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF THE UNITED STATES DISTRICT COURT FOR THE
SOTHERN DISTRICT OF TEXAS:

Pursuant to 28 U.S.C. §§ 1332 and 1441(a), Defendant, Shannon Ranee
Carothers, Individually and d/b/a Carothers Trucking hereby removes this action to the
United States District Court for the Western District of Texas San Antonio Division from
the 2247 Judicial District Court of Bexar County, Texas, stating as follows:

1. Plaintiffs, Hector Hernandez Estremera, Marisol Leal Lopez and Kathleen
Audifrfred commenced this action in the 224 Judicial District Court of Bexar County,
Texas, where it was given Cause No. 2020CI14473. This action is between citizens of
different states. Plaintiffs are residents of Texas. Defendant, Shannon Ranee
Carothers and d/b/a Carothers Trucking is a Idaho corporation with a principal place of
business in Shoshone, Idaho. Defendant, Michael Lynn Bright and d/b/a MLB Trucking
of Idaho is an Idaho corporation with a principal place of business in Shoshone, Idaho.
Plaintiff and Defendants are citizens of different states, none of the Defendants are
citizens of Texas, and the proper parties are totally diverse from Plaintiffs.

2. Defendant, Shannon Ranee Carothers and d/b/a Carothers Trucking received

the summons and complaint on August 21, 2020, by way of its registered Agent.

Doc# 6IN7020.DOC
Case 5:20-cv-01106 Document1 Filed 09/17/20 Page 2 of 3
3. Defendant, Michael Lynn Bright and d/b/a MLB Trucking of Idaho has not been

served.

4. A copy of all process, pleadings, and orders served upon Defendant are attached
as Exhibit A.

5. Defendant will provide written notice of this Notice of Removal to all adverse

parties and will file a copy with the Clerk of the 244‘ Judicial District Court of Bexar
County, Texas.
5. Defendants consent to this removal.

Dated: September ti 2020

Respectfully submitted,

{

cf

on
VARRY D WA ARREN\
R

/ATTIC RNEY IN CHA
' State Bar No. 20888450
N: 13339
ATTORNEY FOR DEFENDANTS
SHANNON RANEE CAROTHERS,
Individually and d/b/a CAROTHERS
TRUCKING

 

OF COUNSEL:

NAMAN HOWELL SMITH & LEE, PLLC
10001 Reunion Place, Suite 600

San Antonio, Texas 78216

Telephone: (210) 731-6350

Facsimile: (210) 785-2950
lwarren@namanhowell.com

IL, OF SERVICE
| hereby certify that on ne | te ay of September 2020, the foregoing document,
was filed with the Clerk of Court using the CM/ECF system, and was served on counsel

Doc# 6IN7020.DOC
2
Case 5:20-cv-01106 Document1 Filed 09/17/20 Page 3 of 3
via E-mail:

Joe A. Gamez

State Bar No. 07607200

Jose L. Rios, Jr.

State Bar No. 24098326

JOE A. GAMEZ LAW FIRM, P.C.

1119 Fresno Road

San Antonio, Texas 78201

Telephone: (210) 736-4040

Facsimile: (210) 734-0100
E-service: JRios@jagamezlaw.com

ATTORNEYS FOR PLAINTIFFS

/
/

ri

 

LARRY D. WARREN

oe

fo

v

Doc# 6IN7020.DOC
